Citation Nr: 0738544	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable disability rating for 
postoperative residuals of thoracotomy with a loose sternal 
wire.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
During the appeal process, in March 2005, the RO granted 
service connection for postoperative residuals of thoracotomy 
with a loose sternal wire and assigned a noncompensable 
rating.  The veteran perfected a timely appeal of this 
determination.  


FINDING OF FACT

Resolving all doubt in the veteran's favor, the veteran's 
postoperative residuals of thoracotomy with a loose sternal 
wire, is equivalent to a superficial scar which is painful 
upon examination, since the effective date of service 
connection.  There is no limitation of motion of any joint or 
other function associated with the condition.  


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent, 
but not higher, for postoperative residuals of thoracotomy 
with a loose sternal wire have been met, throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 7899-7804 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the veteran from the RO in September 2005 specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, VA scar examination, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In cases like this one, however, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, no further notice is required in this case 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claims at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

The veteran has appealed the disability initially signed, 
with the grant of service connection in March 2005.  Because 
he appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Analysis

The veteran contends that he is entitled to an initial 
compensable disability rating for postoperative residuals of 
thoracotomy with a loose sternal wire.  This disorder is not 
listed under any DC.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).  

The veteran's postoperative residuals of thoracotomy with 
loose sternal wire are currently rated under DCs 7899-7804.  
Thus, the condition is rated by analogy under the criteria 
for superficial scars.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  

Superficial scars warrant a 10 percent evaluation if they are 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  

As noted earlier, in a March 2005 rating decision, service 
connection was granted for postoperative residuals of 
thoracotomy with a loose sternal wire and a noncompensable 
disability was assigned, effective July 9, 2003, the date 
that the veteran filed his claim.  This grant was pursuant to 
38 U.S.C.A. § 1151 for benefits for persons with additional 
disability from VA treatment.  

When examined by VA in February 2005, it was noted that the 
veteran gave a history of thoracotomy five years earlier for 
double bypass surgery for coronary artery disease.  A 
sternotomy was accomplished, and it was fixed with wire.  He 
did not realize that the wire came loose, but he sometimes 
heard a crackling noise, and he felt the loose wire in the 
upper part of the scar.  Two years later, he was 
hospitalized, and the loose wire was removed.  Another wire 
was left, and it was at the bottom of the scar.  It was not 
removed because of the possibility of infection.  At this 
time, there were no complaints, but he occasionally heard a 
crackling sound.  (The Board notes that VA treatment records 
corroborate the veteran's history as related above.)  

Examination In February 2005 showed a thoracotomy scar which 
was about 91/2 inches in length and 1 mm. in width.  It was 
slightly hyperpigmented, not raised above the skin surface, 
and not adhering to the underlying skin.  At the lower end of 
the scar, there was a small foreign body like object felt.  
The veteran mentioned that it was the second loose wire.  No 
other loose wire was felt.  The sternum looked intact.  It 
was not unstable or tender.  It affected, overall, 2% of the 
body area.  There was no tissue loss.  No functional 
impairment was noted.  

In a statement submitted in December 2005 with accompanying 
chest X-rays, a VA examiner noted that the veteran underwent 
open heart surgery in 2001.  The veteran complained of 
discomfort from the wires left in his chest.  One wire had 
been removed approximately 2 1/2 years after the surgery, but 
the veteran still had remaining wires that caused the same 
discomfort.  

With all doubt resolved in the veteran's favor, the Board 
finds that a compensable rating of 10 percent is warranted 
for the veteran's service-connected condition as it is 
comparable to a superficial scar that is painful on 
examination, since the date of service connection.  

The Board has considered whether the disability also warrants 
a compensable rating on the basis of limitation of motion or 
other function and has determined that it does not.  In this 
regard, there are no objective findings which reflect 
limitation of motion or function of any associated area.  Nor 
does the record reflect that the affected area exceeds (in 
square inches or by percentage of the entire body) which 
could result in a rating in excess of 10 percent.  See 
38 C.F.R. § 4.118 DCs 7801 and 7806 (2007).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. § Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign more than 
the 10 percent rating granted herein.  As noted earlier, all 
reasonable doubt was resolved in the veteran's favor in 
making this determination.  38 C.F.R. § 3.102 (2007).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 10 percent disability evaluation rating, but 
no more, for postoperative residuals of a thoracotomy with a 
loose sternal wire is granted, subject to the criteria 
applicable to the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


